THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “1933 ACT”) NOR REGISTERED UNDER ANY STATE
SECURITIES LAWS AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE
144, UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.
 
AGREEMENT FOR THE EXCHANGE OF COMMON STOCK


Agreement made this 20th day of August, 2007, by and among SportsQuest, Inc.
(formerly Air Brook Airport Express, Inc.), a Delaware corporation, OTCBB ARBK
(the “Issuer”), and Zaring-Cioffi Entertainment, LLC, a California limited
liability company (“Company”), which will be converted to Zaring-Cioffi
Entertainment, Inc., a California corporation (the “Corporation”), and ZCE,
Inc., a California corporation (“ZCE”), and Q-C Entertainment, LLC, a Washington
limited liability company (“Q-C” and together with ZCE, the “Members”).


In consideration of the mutual promises, covenants, and representations
contained herein, and other good and valuable consideration,


THE PARTIES HERETO AGREE AS FOLLOWS:


1.    TERMS. 
Subject to the terms and conditions of this Agreement, the Issuer agrees:
i. that the total issued and outstanding shares of common stock, $.0001 par
value per share, of the Issuer at Closing shall be 9,077,922 shares.
 
ii. that the Issuer at Closing shall transfer to the Members, shares of common
stock of Issuer, $.0001 par value, in exchange for 100% of the issued and
outstanding shares of Company, such that Company shall become a wholly owned
subsidiary of the Issuer. The number of shares to be issued to the Members shall
be computed by dividing the prior to closing average 5 day closing price of the
common stock of Issuer into the sum of $500,000. In addition to the shares to be
issued hereunder, Issuer shall pay ZCE the sum of One Hundred and Fifty Thousand
Dollars ($150,000) in cash at closing.
 
In addition to the consideration as set forth above, Members will receive
warrants to purchase common stock of Issuer according to the following schedule:
100,000 shares at a strike price of $.50 per share expiring 12-31-07, 100,000
shares at a strike price of $1.00 per share expiring 12-31-08, and 200,000
shares at a strike price of $1.50 per share expiring 12-31-09.
 
Furthermore, David Quinn and Jeff Merriman, the sole members of Q-C, will
receive, at no cost, a Bronze Level sponsorship position (or its equivalent) at
all ZCE events through 2009.

 
 

--------------------------------------------------------------------------------

 

iii. that the Issuer requires the Company to

 
a)
Agree to the announcement of the transaction with the SEC on form 8K within 4
days of the execution of this agreement, and closing

 
b)
Execute any and all documentation to reflect the intent of the parties that
Company become a wholly owned subsidiary of Subsidiary.



iv. that this transaction is subject to delivery by the Issuer of all required
documents pre and post closing to effectuate the transaction
 
v. that Issuer shall take all necessary corporate actions so that at closing,
all actions required of Issuer will be in accordance with the Bylaws of Issuer.


2. REPRESENTATIONS OF ISSUER Issuer is in good standing under the laws of
Delaware, and has all necessary corporate powers to own properties and carry on
a business, and is duly qualified to do business and is in good standing in
Delaware. All actions taken by the incorporators, directors and shareholders of
Issuer have been valid and in accordance with the laws of the State of Delaware.



 
i.
Capital. The authorized capital stock of Issuer consists of 1,200,000 shares of
Class A preferred stock, $.0001 par value, none of which shares are issued and
outstanding, and 98,800,000 shares of common stock, $.0001 par value, of which
9,077,922 shares are issued and outstanding. All outstanding shares are fully
paid and non-assessable, free of pre-emptive rights. At the Closing, there will
be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating Issuer to issue or to
transfer from treasury any additional shares of its capital stock except as
disclosed by Issuer. The Issuer has issued $1.5 million and $3.9 million of
convertible notes to AJW Master Fund, Ltd., AJW Partners, LLC and New Millennium
Capital Partners II, LLC (the “Private Investors”) which are convertible into
common shares of the Issuer at discounted rates making the number of shares
subject to conversion impossible to calculate with precision. The Private
Investors were also issued warrants to purchase 10,000,000 shares of common
stock of the Issuer.




 
ii.
SEC Reports. Issuer has filed all required forms, reports, statements, schedules
and other documents with the Securities and Exchange Commission (“SEC”) since
June 30, 2005 (collectively, the “Issuer SEC Reports”). The financial
statements, including all related notes and schedules, contained in the Issuer
SEC Reports (or incorporated by reference therein) fairly present the
consolidated financial position of Issuer as at the respective dates thereof and
the consolidated results of operations and cash flows of Issuer for the periods
indicated in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved (except for
changes in accounting principles disclosed in the notes thereto) and subject in
the case of interim financial statements to normal year-end adjustments and the
absence of notes. For purposes of this Agreement, the balance sheet of Issuer as
of last filing date, is referred to as the “Issuer Balance Sheet” and the date
thereof is referred to as the “Issuer Balance Sheet Date”.


 
-2-

--------------------------------------------------------------------------------

 




 
iii.
Absence of Changes. Since the Issuer Balance Sheet Date, there has not been any
change in the financial condition or operations of Issuer, except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse to Issuer.




 
iv.
Liabilities. Issuer does not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected on the Issuers Balance Sheet. Issuer is not
aware of any pending, threatened, or asserted claims, lawsuits or contingencies
involving Issuer or its common stock. There is no material dispute of any kind
between Issuer and any third party, and no such dispute will exist at Closing
not fully disclosed to Company.




 
v.
Ability to Carry Out Obligations. Issuer has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by Issuer and the performance by Issuer of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach or violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Issuer is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
Issuer to be liable to any party, or (c) an event that would result in the
creation or imposition of any lien, charge, encumbrance on any asset of Issuer.




 
vi.
Full Disclosure. None of the representations and warranties made by the Issuer
in this Agreement, contains any untrue statement of a material fact, or omit any
material fact the omission of which would be misleading.




 
vii.
Contract and Leases. Issuer is currently carrying on its business and is not a
party to contracts, agreements, or lease other than those items disclosed on the
Issuer Balance Sheet. No person holds a power of attorney from Issuer.




 
viii.
Compliance with Laws. To the best of its knowledge, Issuer has complied with all
federal, state, and local statutes, laws, and regulations pertaining to Issuer.
To the best of its knowledge, Issuer has complied with all federal and state
securities laws in connection with the issuance, sale, and distribution of its
securities.




 
ix.
Litigation. Issuer is not (and has not been), except as disclosed in the Issuers
SEC filings, a party to any suit, action, arbitration, or legal, administrative,
or other proceeding, or pending governmental investigation. To the best
knowledge of the Issuer, there is no basis for any such action or proceeding and
no such action or proceeding is threatened against Issuer, and Issuer is not
subject to or in default with respect to any order, writ, injunction, or decree
of any federal, state, local, or foreign court, department, agency, or
instrumentality. Issuer represents and warrants that there are no outstanding


 
-3-

--------------------------------------------------------------------------------

 

judgments, lawsuits or material claims against the Issuer as of the date of this
agreement.



 
x.
Conduct of Business. From the Issuer Balance Sheet Date to the Closing, Issuer
has conducted its business in the normal course, and has not (1) sold, pledged,
or assigned any assets, other than in the ordinary course of business; (2)
amended its Certificate of Incorporation or ByLaws; (3) declared dividends; (4)
redeemed or sold stock or other securities; (5) incurred any liabilities, other
than in the ordinary course of business; (6) acquired or disposed of any assets,
other than in the ordinary course of business; (7) entered into any contract,
other than in the ordinary course of business; (8) guaranteed obligations of any
third party; or (9) entered into any other transaction, other than in the
ordinary course of business.




 
xi.
Documents. All minutes, consents, or other documents pertaining to Issuer to be
delivered at Closing shall be valid and in accordance with the laws of the State
of Delaware.




 
xii.
Title. At the Closing all shares issued to Members shall be non-assessable; and
(ii) free and clear of all liens, security interests, pledges, charges, claims,
encumbrances and restrictions of any kind, except as otherwise created by
Company and except as pursuant to the Pledge Agreement. There is no applicable
local, state, or federal law, rule, regulation, or decree which would, as a
result of the issuance of the Shares to Members, impair, restrict, or delay
Members voting rights with respect to the Issuer Shares.




 
xiii.
Brokers. Issuer has not retained any Broker or finder to which compensation
would be due in connection with this transaction.




 
xiv.
Name Change Issuer has filed an amendment to its articles of incorporation to
change its corporate name to SportsQuest, Inc. and it is understood and agreed
that Issuer’s corporate name will be SportsQuest, Inc. prior to or at the date
of closing.



3.    REPRESENTATIONS AND WARRANTIES OF COMPANY. Company represents and warrants
to Issuer the following:



 
i.
Organization. The Company is a limited liability company duly organized, validly
existing, and in good standing under the laws of California, and it has all
necessary Company powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the jurisdictions where
qualification is required. All actions taken by the organizer and members of the
Company have been valid and in accordance with the laws of the State of
California. The Company and its members will immediately and diligently take
such action and file such documents as are necessary and required to convert the
Company from a limited liability company to a California corporation upon
execution of this Agreement.


 
-4-

--------------------------------------------------------------------------------

 


ii.
Capital. The authorized membership interest of Company consists of (____)
membership interest (the “Shares”). The Members are the sole record and
beneficial owners of the Shares and have sole management and dispositive power
over the Shares. The Shares were validly issued and are fully paid,
non-assessable and free of pre-emptive rights. At Closing, there will be no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating the Company to issue or to transfer
from treasury any additional shares of its capital stock.




 
iii.
Financial Statements. As of the Closing, Company shall provide compiled and
reviewed financial statements acceptable to Issuer and represents and warrants
that its books and records are in auditable form for the required audit for
inclusion in the Issuer annual report on 10K.




 
iv.
Absence of Changes. Since June 30, 2007, there has not been any change in the
financial condition or operations of Company, except changes in the ordinary
course of business.




 
v.
Liabilities. Company will not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due. Company is not aware of any pending, threatened, or asserted
claims, lawsuits or contingencies involving its capital stock.




 
vi.
Ability to Carry Out Obligations. Company has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by Company and the performance by Company of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach of violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Company is a
party, or by which either of them may be bound, nor will any consents or
authorizations of any party other than those hereto be required; (b) an event
that would cause Company to be liable to any party; or (c) an event that would
result in the creation or imposition of any lien, charge, encumbrance on any
asset of Company.




 
vii.
Full Disclosure. None of the representations and warranties made by Company
herein contains any untrue statement of a material fact, or omits any material
fact the omission of which would be misleading.




 
viii.
Compliance with Laws. Company has complied with, and is not in violation of any
federal, state, or local statute, law, and/or regulation pertaining to them.
Company has complied with all federal and state securities laws in connection
with the issuance, sale, and distribution of its securities.

 
 
-5-

--------------------------------------------------------------------------------

 
 

 
ix.
Litigation. Company is not (and has never been except as has been disclosed by
Company), a party to any suit, action, arbitration, or legal, administrative, or
other proceeding, or pending governmental investigation. To the best knowledge
of Company, there is no basis for any such action or proceeding and no such
action or proceeding is threatened against Company, and Company is not subject
to or in default with respect to any order, wit, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.

 

 
x.
Conduct of Business. From June 30, 2007, to the Closing Date, Company has
conducted its business in the normal course, and has not (1) sold, pledged, or
assigned any assets other than in the ordinary course of business; (2) amended
its Certificate of Incorporation or Bylaws; (3) declared dividends; (4) redeemed
or sold stock or other securities except in the ordinary course of business; (5)
incurred any liabilities not in the ordinary course of business; (6) acquired or
disposed of any assets other than in the ordinary course of business; (7)
entered into any contract other than in the ordinary course of business; (8)
guaranteed obligations of any third party; or (9) entered into any other
transactions other than in the ordinary course of business.




 
xi.
Documents. All minutes, consents, or other documents pertaining to Company and
to be delivered by Company to Issuer, are true, complete, and correct, and are
valid and in accordance with applicable law.




 
xii.
Title. The Shares to be delivered to Issuer will be, at closing, free and clear
of all liens, security interests, pledges, charges, claims, encumbrances and
restrictions of any kind. None of the Shares are subject to any voting trust or
agreement. No person holds or has the right to receive any proxy or similar
instrument with respect to the Shares, except as provided in this Agreement.
Company is not a party to any agreement that offers or grants to any person the
right to purchase or acquire any of the Shares. There is no applicable local,
state, or federal law, rule, regulation, or decree which would, as a result of
the transfer of the Shares to Issuer, impair, restrict, or delay Issuer’s voting
rights with respect to the Shares.




 
xiii.
Counsel. Company and Shareholders represent and warrant that prior to Closing,
that they are represented by independent counsel or have had the opportunity to
retain independent counsel to represent them in this transaction and that prior
to Closing, Counsel for the Company and Members have not represented either the
Issuer or Issuer’s stockholders in any manner whatsoever known to the Company.




 
xiv.
Brokers. Company and/or Members have not retained any broker for which fees
would become due as a result of this transaction.




 
xv.
Conflicts of Interests of Issuer Company and Shareholder have reviewed and
understand the conflicts of interests, if any, between the Issuer and its
officers and directors as disclosed in the Issuers filings with the SEC or as
disclosed by Issuer to Company.


 
-6-

--------------------------------------------------------------------------------

 
 
4.    INVESTMENT INTENT. 

 
i.
Restricted Shares. Members understand that (A) the Issuer Shares Members are
receiving from Issuer under this Agreement have not been registered under the
Securities Act of 1933, as amended (“the Act”) or the securities laws of any
state, based upon an exemption from such registration requirements pursuant to
Section 4(2) of the Act; (B) the Issuer Shares are and will be “restricted
securities”, as said term is defined in Rule 144 of the Rules and Regulations
promulgated under the Act; and (C) the Issuer Shares may not be sold or
otherwise transferred unless exemptions from such registration provisions are
available with respect to said resale or transfer or the shares have been
registered under the Act.




 
ii.
Transferability. Shareholder will not sell or otherwise transfer any of the
Issuer Shares, any interest therein except as pursuant to the Pledge Agreement,
unless and until (A) the Issuer Shares shall have first been registered under
the Act and/or all applicable state securities laws; or (B) Shareholder shall
have first delivered to Issuer a written opinion of counsel, which counsel and
opinion (in form and substance) shall be reasonably satisfactory to Issuer, to
the extent that the proposed sale or transfer is exempt from the registration
provisions of the Act and all applicable state securities laws.




 
iii.
Investment Intent. Shareholder is acquiring the Issuer Shares for Investment
purposes only, without a view for resale or distribution thereof.




 
iv.
Legend. Shareholder understands that the certificates representing the Issuer
Shares will bear the following legend:



The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
further pledged, hypothecated or otherwise disposed of in absence of (i) an
effective registration statement for such securities under said Act or (ii) an
opinion of company counsel that such registration is not required.
 

v.
Closing. The Closing of the share exchange and the transactions contemplated by
this Agreement (the “Closing”) shall be upon the completion of the Company
conversion from an limited liability company to a California corporation
satisfactory to Issuer counsel, and the completion of due diligence by Issuer in
its sole discretion.

 
 
-7-

--------------------------------------------------------------------------------

 
 
5.    Documents to be Delivered at Closing.



 
i.
By Issuer:

 

 
(1)
Resolution of the Board of Directors authorizing the issuance of certificates
for the number of shares to be delivered to Members pursuant to Schedule
6(i)(1).




 
(2)
Schedule for the number of Issuer shares registered in the name of Members
pursuant to schedule 6(i)(1).




 
(3)
Certificates for the number of Issuer shares registered in the name of Issuer
pursuant to Schedule 6(i)(1).




 
(4)
Such other resolutions of Issuer’s stockholders and/or directors as may
reasonably be required by Company and Shareholders.




 
(5)
Such other agreements relating to the transaction as may reasonably be required
by the Company or Shareholders.




 
(6)
Certificate of Good Standing from the State of Delaware.




 
(7)
Copy of the draft 8K to be filed with the SEC.




 
(8)
Copy of a draft press release for review and approval.




 
(9)
Employment agreements between Company and Zaring and Cioffi, upon terms and
conditions acceptable to the Company and Zaring and Cioffi.




 
ii.
By Company and Members:




 
(1)
Delivery to the Issuer, certificates evidencing the Shares, and such stock
powers as are required in order to transfer to Issuer good and marketable title
to the Shares.




 
(2)
Resolution by the Board of Directors approving the transaction.




 
(3)
Copies of the basic corporate records, Company shall retain all other records at
its current principal address.




 
(4)
A certificate of good standing from the State of California.




 
(5)
Such other resolutions of Company and Members and/or directors as may reasonably
be required by Issuer.




 
(6)
Such other agreements relating to the transaction as may reasonably be required
by the Issuer.

 
 
-8-

--------------------------------------------------------------------------------

 
 
7.    ARBITRATION. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Orlando, Florida in accordance with the Commercial
Rules of the American Arbitration Association then existing. The arbitrator
assigned shall have authority and power to decide all arbitratible issues.
Judgment on the arbitration award may be entered in any court having
jurisdiction over the subject matter of the controversy. The prevailing party in
such claim or controversy shall be entitled to recover all costs and expenses of
such claim or controversy, including attorney’s fees from the non-prevailing
party.
 
8.    POST-CLOSING AGREEMENTS.



 
i.
Further Assurances. The parties shall execute such further documents and perform
such further acts, as may be necessary to effect the transactions contemplated
hereby, on the terms herein contained and otherwise to comply with the terms of
this Agreement, provided, that, except as contemplated by this Agreement, no
party shall be required to waive any right or incur an obligation in connection
therewith.




 
ii.
Indemnification of Directors and Officers. For at least seven (7) years after
the Closing Date, Issuer shall (a) maintain in effect the current provisions
regarding the indemnification of officers and directors contained in Issuer’s
Certificate of Incorporation and Bylaws; provided, however, Issuer may adopt new
indemnification provisions no less favorable than the current provisions as to
the persons who served as directors and officers of Issuer prior to the Closing
Date; and (b) indemnify the persons who served as directors and officers of
Issuer prior to the Closing Date to the fullest extent to which Issuer is
permitted to indemnify such officers and directors under its Certificate of
Incorporation and ByLaws and applicable law as in effect immediately prior to
the Closing Date.




 
iii.
Press Release Issuer and Members agree that no public announcement of the
specifics of this transaction or a disclosure of the parties to this agreement
will be made until the 8K filing with the SEC is completed and on record. The
parties hereto agree that they will take steps to insure that this provision is
adhered to by Issuer and Members principals, employees, agents and
representatives.



9.    Miscellaneous.



 
i.
Captions and Headings. The headings throughout this Agreement are for
convenience and reference only, and shall in no way be deemed to define, limit,
or add to the meaning of any provision of this Agreement.




 
ii.
No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 
 
-9-

--------------------------------------------------------------------------------

 
 

 
iii.
Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (1) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions; (2) the acceptance of performance of any thing required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure; and (3) no waiver of any party of one breach by another party shall be
construed as a waiver with respect to any subsequent breach.

 

 
iv.
Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




 
v.
Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings.




 
vii.
Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
third day after mailing if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, and by fax, as follows:



Issuer:
 
SportsQuest, Inc.
801 International Parkway, 5th Floor
Lake Mary, Florida 32746
 
Attention: R. Thomas Kidd, CEO
 
Company and Members:
 
Zaring-Cioffi Entertainment, LLC
30502 Whitney Drive
Castaic, CA 91384
 
Attention: John Zaring



 
vi.
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.






 

 
Zaring-Cioffi Entertainment, LLC
   
SportsQuest, Inc.
                    By:   By:  
John Zaring, President and CEO
   
R. Thomas Kidd, President and CEO





MEMBERS:




ZCE, Inc.  


By: ______________________________
Name: ____________________________
Title: _____________________________      
 
 
 
Q-C Entertainment, LLC  


By Its Sole Members:
 
 

--------------------------------------------------------------------------------

David Quinn, Member
 
 

--------------------------------------------------------------------------------

Jeff Merriman, Member
 
 
 
-11-

--------------------------------------------------------------------------------

 
 